Citation Nr: 1203325	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 60 percent for psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to January 1970.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.      

The Board remanded this claim to the RO for additional action in May 2010.  


FINDINGS OF FACT

1.  The Veteran's psoriasis manifests as extensive patches of pink, scaly rash affecting between 60 to 80 percent of his body area and 10 to 20 percent of his exposed skin, necessitates constant systemic therapy, and is assigned the maximum allowable schedular rating under DC 7816.

2.  There is no evidence documenting systemic manifestations such as fever, weight loss, and hypoproteinemia and constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, ultra violet light treatment, or electron beam treatments during the last 12-month period.

3.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's psoriasis.

4.  Psoriatic arthritis is related to the Veteran's service-connected psoriasis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 60 percent for psoriasis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7816 (2007).

2.  Psoriatic arthritis is proximately due to or the result of service-connected psoriasis.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

During the course of this appeal, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the DC under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted above.  The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran with VCAA notice on his claim by letters dated January 2006, August 2006, June 2008, May 2010 and September 2010.  In the letters, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  As well, the RO provided the Veteran all necessary information on effective dates.  In addition, the RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, some of the VCAA notice letters, having been sent after the RO initially adjudicated the Veteran's claim, do not satisfy the timing requirements of the VCAA.  The RO cured this timing deficiency, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in June 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO endeavored to secure and associate with the claims file all evidence the Veteran identified as being pertinent to the claim.  However, in some cases, after seeking authorizations from the Veteran for the release of his treatment records from various providers he identified, the Veteran either did not respond or responded negatively.  For instance, in July 2011, he noted that, with regard to his records from Dr. August, "he has not been my primary doctor for four (4) years and his input is negated."  The RO also afforded the Veteran VA examinations of his skin, during which examiners addressed the severity of his skin symptoms.

II.  Analysis of Claim

The Veteran claims that his service-connected psoriasis is more than 60 percent disabling.  He believes that an 80 percent rating should be assigned this disability and questions why pertinent rating criteria jump from 60 percent to 100 percent without consideration of a 70 percent, 80 percent or 90 percent rating.  

According to written statements he and his representative submitted during the course of this appeal, including in October 2005, February 2006, June 2006, August 2006, October 2006, April 2007, June 2008, September 2010, July 2011 and January 2012, his psoriasis has been worsening in severity since 2005, necessitating the use of drugs that carry a high risk of dangerous side effects, including liver problems, elevated cholesterol, loose stools, a compromised immune system, fatal fungus infections, multiple sclerosis, lymphoma, tuberculosis, lupus, bacterial sepsis, optic neuritis, dizziness, anemia and hematological disorders.  

Allegedly, this psoriasis is now causing marked disfigurement, exudation on both legs, the cleft at the base of his spine, his genitals, back, buttocks, chest, elbows, wrist and forearm, deformities of the toenails and fingernails, discomfort in shoes, rough, cracked fingertips and palms, peeling, open lesions on the hands, an itching, bleeding, flaking scalp and forehead, the stigma associated with dandruff, an inability to wear hats, hearing loss when flakes fall into or originate in the ears (necessitating medical removal), sensitivity to various products, scaly, cracking eyebrows, red scaling around the forehead, cheeks and temples, pain in the legs after shampooing and applying products, blood stains on clothes and sheets, constant itching and scratching that interferes with his sleep and concentration at work, and embarrassment because others think he has a contagious disease.  

The Veteran claims that his psoriasis affects more than 10 percent of the exposed areas on his body because, for nearly six months in the New England outdoors and for twelve months at his health club, his arms and legs are exposed.  He contends that his psoriasis interferes with his ability to extend his arms fully (scaling on the elbows), sit at a desk for a prolonged period of time (lesions on his calves), and drive great distances (back manifestations become unbearable).  Allegedly, the Veteran's skin disability picture is exceptional and unusual, thereby warranting the referral of this claim to the Director, Compensation and Pension, for consideration of an extraschedular rating.   

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

A.  Schedular

The RO has evaluated the Veteran's psoriasis as 60 percent disabling pursuant to DC 7806, which governs ratings of dermatitis or eczema.  This condition is more appropriately evaluated under DC 7816, which specifically governs ratings of psoriasis.  See 38 C.F.R. § 4.20 (2011) (it is permissible to rate a condition under a closely related disease or injury when an unlisted condition is encountered).  

During the course of this appeal, in September 2008, VA revised the criteria for rating skin disabilities, which include psoriasis, and in January 2012, corrected the revision.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 77 Fed. Reg. 2,910 (Jan. 20, 2012).  Both the revision and correction apply to claims received on or after October 23, 2008 and are thus not applicable in this case.  In any event, the correction references scars only and, as explained below, in this particular case, the criteria for rating scars are not pertinent.

According to the criteria in effect prior to October 2008, a 30 percent rating is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 months.  A 60 percent rating is assignable when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 months.  38 C.F.R. § 4.118, DC 7816 (2007).  A 60 percent rating is the maximum assignable under DC 7816.  

Psoriasis may also be evaluated as disfigurement of the head, face, or neck (DC 7800) or as scars (DCs 7801-7805), depending on the predominant disability.  However, in this case these DCs are less favorable to the Veteran (DCs 7801-7805 provide for, at maximum, a 40 percent rating and the Veteran's psoriasis is more disfiguring to his overall body than to his head, face or neck.  See 38 C.F.R. § 4.118, DC 7800 (2007) (requiring visible or palpable tissue loss on the head, face or neck and either gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement); 38 C.F.R. § 4.118, Note (1) (2007); Butts v. Brown, 5 Vet. App. 532 (1993) (1993) (choice of DC should be upheld if supported by explanation and evidence).

The Board also considered whether a higher rating was warranted under other DC include DC 7817 for exfoliative dermatitis which requires generalized involvement of the skin, plus systemic manifestations such as fever, weight loss, and hypoproteinemia and constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, ultra violet light treatment, or electron beam treatments during the last 12-month period for a 100 percent evaluation.  See 38 C.F.R. § 4.118, DC 7817. 

The Veteran has struggled with skin problems for decades, beginning in service in the late 1960s.  Initially, examiners diagnosed conditions other than psoriasis, including seborrheic dermatitis and eczema affecting the face and scalp, and treated the Veteran with creams and shampoos.  In May 1974, however, a private dermatologist diagnosed early psoriasis and prescribed cream, shampoo and tape, the latter for the scalp.  Since then, the Veteran has received continuous, more intense treatment for psoriasis affecting most parts of his body and undergone VA examinations of his skin, during which examiners have confirmed the condition.  Despite trying multiple treatments, the condition has not resolved. 

Prior to filing a claim for an increased rating for psoriasis, during VA examinations conducted in June 1978, July 1979, February 1981 and July 2005, and VA and private outpatient treatment visits dated from 1979 to 2005, examiners described the condition as pink or red scaly patches affecting the scalp, ears, face, fingers, top of the intergluteal cleft, fingers, lateral aspect of left eye, temple, forehead, right elbow, in the suprapubic area, proximal to the penis, back, chest, arms, buttocks and lower extremities.  The examiners also noted onycholysis of the fingernails and toenails.  

At some point between 1995 and 2000, the Veteran's psoriasis worsened and began to affect most areas of his body.  From approximately 2003 to 2005, the Veteran underwent light therapy boosts thrice weekly.  In 2005, an examiner characterized the psoriasis patches, worse during Winter, as extensive and noted that they had begun by covering 10 to 20 percent of the Veteran's face and scalp, but were then covering approximately 80 percent of the Veteran's surface body area and 10 percent of his exposed skin area.   

Following receipt of a claim for an increased rating for psoriasis in October 2005, the Veteran underwent additional VA skin examinations, including in February 2006 and September 2010, and received VA and private outpatient treatment for psoriasis.  To substantiate his October 2005 claim, he submitted photographs, which confirm visually that the Veteran's psoriasis is extensive, affecting most areas of his body extending from his chest down to his feet.  They also confirm that the psoriasis is disfiguring to the areas shown.  

In January 2006, the Veteran submitted a statement from his private family physician confirming that the condition was worsening progressively.  The physician noted that a dermatologist had escalated the Veteran's medication, which included various creams, one steroidal, without success, and that eventually, the Veteran might need immunosuppressant therapy.  The same month, the dermatologist confirmed that, given the Veteran's lack of response, he was considering suggesting phototherapy or a stronger systemic medication such as Enbrel.  

In February 2006, the Veteran underwent another VA examination, during which he reported that he had begun using Soriatane six months prior to the examination with little improvement.  He also noted that this condition was causing him depression and extensive embarrassment, the former of which had necessitated the daily use of prescription medication.  

The examiner noted mild erythema of the face with no psoriasis, a red scalp with no scales, multiple psoriatic plaques on the chest, back, elbows, forearms, buttocks, thighs and lower legs, some dislocation of the nails (a mild, not massive deformity), no crustaceans, oxidation, infection or bleeding from the patches, and no cracked palms, changes on the hands or blood stains on the Veteran's clothes.  The examiner indicated that this condition was affecting 50 percent of the Veteran's body surface area and 20 percent of his exposed body surface, a total of 70 percent.  He also indicated that there had been mild to moderate improvement since the Veteran had begun taking Soriatane and that the condition was not repugnant or causing extensive disfigurement of the nails.  He characterized the psoriasis involvement as extensive and noted that it was difficult to assess any associated functional impairment.  He pointed out that, per the Veteran, he had extensive depression and was being treated for such with antidepressants.  

In 2007, the Veteran began using Enbrel twice weekly.  In October of that year, the Veteran reported that "Enbrel [was] a miracle drug."  From 2007 to 2010, during treatment visits, examiners confirmed that the Veteran had psoriasis and depression, but did not attribute the depression to the psoriasis.  From 2008 to 2010, the Veteran's private dermatologist consistently noted that the Veteran was doing well on Enbrel.  In 2009, a VA physician also noted that the Veteran had experienced remarkable improvement on Enbrel.  The physician characterized the Veteran's psoriasis as controlled.  

During a September 2010 VA examination, an examiner noted a scaly, erythematous rash affecting the face, ear canals, back, elbows, abdomen, chest and lower extremities.  He indicated that this rash constituted approximately 60 percent of the Veteran's body surface area and 10 percent of his exposed body surface area.  He noted no increase in the level of psoriasis, no repugnant picture and no functional impairment secondary to the psoriasis.

In November 2010, the Veteran submitted additional photographs, which again show that the Veteran's psoriasis is extensive, but visually reflect significant improvement in the condition since 2005.  

Despite what visually appears to be improvement, the Veteran's psoriasis still manifests as extensive patches of pink, scaly rash affecting between 60 to 80 percent of his body area and 10 to 20 percent of his exposed skin, and necessitates constant systemic therapy.  This extensive a skin disability is contemplated in the 60 percent rating assigned the disability.  This rating is the maximum allowable schedular rating under DC 7816, the DC governing ratings of psoriasis.

Additionally, neither the Veteran's lay statements nor the medical evidence shows findings of systemic manifestations such as fever, weight loss, and hypoproteinemia and constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, ultra violet light treatment, or electron beam treatments during the last 12-month period.  Accordingly, the Board finds that Veteran's skin disability does not meet the criteria for a 100 percent evaluation under DC 7817.

The Veteran questions why DC 7816 does not allow for a 70 percent, 80 percent or 90 percent rating.  The Board, as a body, is tasked with applying the law and regulations as written, not changing them and, in this case, pertinent rating criteria do not allow for any of the ratings noted.  The Board thus has no authority to assign such a rating.    

The Board acknowledges the Veteran's assertion that his psoriasis causes depression, which necessitates treatment with antidepressants.  Certainly the medical evidence confirms such treatment.  However, the Veteran previously claimed service connection for depression as secondary to his service-connected psoriasis and the RO denied this claim by rating decision dated in March 2006.  Thereafter, the Veteran did not appeal the decision and, in fact, indicated in writing on more than one occasion that he did not want to do so.  Thus, as the record stands, the Board may not consider the Veteran's depression as part of, or secondary to, the Veteran's service-connected psoriasis. 

The Board also acknowledges the Veteran's assertion that his psoriasis is worsening, necessitating the use of high-risk drugs.  As previously indicated, the Veteran's psoriasis is extensive.  The record conflicts regarding whether it has actually worsened; according to the Veteran it has, but according to his private dermatologist and the photos submitted in 2010, it has not.  Regardless, and assuming it has, the rating schedule offers no higher rating for the condition.  

In addition, the Veteran's use of high-risk drugs, while stressful, alone, without evidence of complications actually manifesting secondary to the use, does not warrant the assignment of an increased rating based on the complications.  Should these medications cause complications in the future, the Veteran is free to pursue a claim for VA benefits for such complications.  

In the absence of additional pertinent findings such as extensive disfigurement of the head, face or neck secondary to the psoriasis or associated functional impairment of another body part, the Board may not assign a schedular rating in excess of 60 percent under any other DC.  

B.  Extraschedular

In certain circumstances, a claimant may be assigned a higher initial or increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial or increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran has not raised such a claim, merely asserting that the constant itching and scratching caused by his psoriasis interferes with his concentration at work.  His representative, however, has done so, specifically claiming that the Veteran's psoriasis warrants the assignment of an extraschedular rating.  

Referral for consideration of this matter is not necessary as the schedular criteria reasonably describe the level of severity and symptomatology of the Veteran's psoriasis.  The criteria contemplate not only the extent to which the psoriasis affects the Veteran's entire body (more than 40 percent), but also the nature of the treatment needed to control the psoriasis (constant).  As previously indicated, with the exception of joint pain, discussed below, the medical evidence of record does not reflect that the psoriasis causes any manifestations other than the extensive rash noted during the course of this appeal, or functionally limits any body part other than the skin, the sole part contemplated by DC 7816.  Given this fact, the Board need not proceed further by determining whether the Veteran's skin disability picture involves the other related factors noted in 38 C.F.R. 3.321(b)(1).

C.  Total Disability Rating based on Individual Unemployability

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran has requested the assignment of an 80 or 90 percent rating (not the highest possible) and has not submitted evidence of unemployability.  He has not therefore raised the question of entitlement to a TDIU and the Board need not consider such a claim.  

D.  Grant of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.  
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran asserts that he has pain and difficulty moving his arms secondary to his service-connected psoriasis.  In June 2009, during a VA outpatient treatment visit, a physician diagnosed the Veteran with psoriasis and psoriatic arthritis, both controlled with Enbrel.  The latter condition might very well account for the Veteran's reported symptoms of pain and limitation of motion, neither of which is contemplated in the 60 percent rating assigned the Veteran's psoriasis.  Regardless. psoriatic arthritis is a disease causing inflamed joints, occurring in association with psoriasis, and affecting only individuals with psoriasis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (27th ed. 1988); see also www.medicinenet.com/psoriatic_arthritis/article.htm; www.casapalmera.com/articles/causes-and-symptoms-of-psoriatic-arthritis/.  A separate grant of service connection for psoriatic arthritis on a secondary basis, as due to the Veteran's service-connected psoriasis, is thus warranted.  

E.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should his skin disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the aforementioned rating is the most appropriate for his psoriasis given the medical evidence of record.  Also appropriate is a separate grant of service connection for psoriatic arthritis, the latter being related to the Veteran's service-connected psoriasis.  

Based on the aforementioned findings, the Board concludes that the criteria for entitlement to a rating in excess of 60 percent for psoriasis are not met.  In reaching this decision, the Board considered the complete history of the disability as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The Board also considered the benefit-of-the-doubt rule, but because the preponderance of the evidence is against the claim, the rule is not for application. The Board also concludes that psoriatic arthritis is proximately due to or the result of the Veteran's service-connected psoriasis.


ORDER

A rating in excess of 60 percent for psoriasis is denied.

Service connection for psoriatic arthritis is granted secondary to service-connected psoriasis.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


